         Case 3:20-cv-00186-BD Document 36 Filed 04/07/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

VERN SCHULDHEISZ                                                            PLAINTIFF

V.                           CASE NO. 3:20-CV-186-BD

MARK COUNTS, et al.                                                      DEFENDANTS

                               ORDER OF DISMISSAL

      Defendants have moved to dismiss Mr. Schuldheisz’s claims based upon his

failure to prosecute this lawsuit. (Doc. No. 33) On March 8, 2021, the Court instructed

Mr. Schuldheisz to respond to the Defendants’ motion by Friday, March 26, 2021. (Doc.

No. 35) The Court specifically cautioned Mr. Schuldheisz that his claims would be

dismissed if he failed to respond to this Court’s Order. Local Rule 5.5. Mr. Schuldheisz

has not responded to the Defendants’ motion; nor has he responded to this Court’s Order.

Accordingly, the Defendants’ motion is GRANTED. Mr. Schuldheisz’s claims are

DISMISSED, without prejudice, based on his failure to prosecute this lawsuit.

      IT IS SO ORDERED, this 7th day of April, 2021.


                                  ____________________________________
                                  UNITED STATES MAGISTRATE JUDGE
